1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5
6    GUILLERMO TRUJILLO CRUZ,                                Case No. 2:18-cv-00612-GMN-NJK
7                                               Plaintiff                       ORDER
8            v.
9    B. SMITH et al.,
10                                           Defendants
11
12          According to the California Department of Corrections and Rehabilitation (“CDCR”)

13   inmate database, Plaintiff is no longer at the address listed with the Court. Pursuant to Local Rule

14   IA 3-1, a pro se party “must immediately file with the court written notification of any change of

15   mailing address, email address, telephone number, or facsimile number. The notification must

16   include proof of service on each opposing party or the party’s attorney.” Failure to comply with

17   this rule “may result in the dismissal of the action, entry of default judgment, or other sanctions as

18   deemed appropriate by the court.” LR IA 3-1.

19          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated address

20   with the Court no later than June 12, 2019.

21          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the

22   Court shall dismiss this case without prejudice.

23          DATED: May 13, 2019.

24
25
26                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
27
28
